Citation Nr: 1007650	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for gastrointestinal 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The Veteran provided testimony to the undersigned via video 
conference in March 2008.  A transcript has been associated 
with the claims folder.  In September 2008, the Board 
remanded the issue for additional development.  The 
development has since been completed.


FINDINGS OF FACT

1.  In a decision dated in April 1999, the RO confirmed a 
previous RO decision that denied service connection for 
gastrointestinal disability including peptic ulcer disease, 
which had been based on the finding that there was 
insufficient evidence establishing that a chronic 
gastrointestinal disability in service or that peptic ulcer 
disease had its onset within one year of service discharge; 
the Veteran did not appeal the April 1999 decision within one 
year of being notified.

2.  The additional evidence received since the April 1999 RO 
decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for gastrointestinal disability.  


CONCLUSIONS OF LAW

1.  The April 1999 RO decision, which denied the reopening of 
the claim for service connection for gastrointestinal 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for gastrointestinal 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

In accordance with September 2008 Board remand instructions, 
the Veteran was sent a November 2008 letter in accordance 
with the duty to notify provisions.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006) (holding that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish entitlement to the underlying claim).  The 
Veteran was notified of the basis for the prior denial of his 
claim and of evidence that was needed to reopen his claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter 
also notified the Veteran that evidence sufficient to reopen 
the previously denied claim must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  Although the letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in December 2009.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Since the Board has concluded that the preponderance of the 
evidence is against reopening the Veteran's service 
connection claim, any questions as to the appropriate 
disability rating or effective dates to be assigned are 
rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, the Veteran's service, VA, and 
private treatment records have been obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that a VA examination regarding the claim to 
reopen is not required.  In this regard, the Board is denying 
the request to reopen the claim.  VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim such as in a case where the claimant 
lacks legal eligibility for the benefit sought.  38 C.F.R. 
§ 3.159(c)(4), (d) (2009).  

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claim and of 
the evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to his 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  



New and Material Evidence

In this case, the Veteran seeks to reopen his claim for 
service connection for a gastrointestinal disability.  The 
Veteran contends that his current gastrointestinal disability 
had its onset inservice or within one year of his service 
discharge is related to service.  Specifically, he testified 
that he was treated for acute gastritis within 10 to 12 days 
of service discharge and had continued to seek treatment for 
stomach problems since that time.  See March 2008 hearing 
transcript.  He alternately argues that the symptoms of his 
current gastrointestinal disability had their onset during 
his active service.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as peptic 
ulcers (gastric or duodenal) to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).



The Veteran's original claim for service connection for a 
stomach condition, to include peptic ulcer disease, was 
denied by a May 1981 rating decision that was not appealed.  
Subsequent to the May 1981 decision, the Veteran sought to 
reopen his claim for service connection for a peptic ulcer 
and stomach condition in January 1999.  The Veteran's request 
to reopen his claim was denied in an April 1999 rating 
decision.  The Veteran did not appeal and the decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  
In August 2000, the Veteran requested that his claim for 
service connection for peptic ulcer disease be reopened.  In 
July 2006, the RO denied the request to reopen and the 
Veteran subsequently filed a timely appeal. 

Although the RO has denied reopening the previously denied 
claim for service connection, the Board is required to 
address this particular issue (e.g., the new and material 
claim) in the first instance.  The Board has the jurisdiction 
to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new 
and material evidence has not been received, the adjudication 
of the particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has determined that new and material 
evidence was not received in order to reopen the Veteran's 
previously denied claim, the Board will proceed, in the 
following decision, to adjudicate the claim to reopen. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  Because the 
April 1999 RO decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

In determining whether new and material evidence has been 
submitted, "the Board must presume that the newly submitted 
evidence is credible."  Justus v. Principi at 510.  However, 
the Board is not required "to consider the patently 
incredible to be credible."  Duran v. Brown, 7 Vet. App. 216 
(1994); see also King v. Brown, 5 Vet. App. 19, 21 (1993) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) 
(noting that Board must not assume credibility of evidence 
"when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion").

At the time of the April 1999 rating decision, the evidence 
of record included service treatment records, a November 1968 
VA hospital report, VA treatment records from 1981 to 1986, 
an April 1981 VA examination report, and private treatment 
records from 1979 to 1998.

Service treatment records show no evidence of complaints of 
or treatment for stomach pain or problems or during service.  
A November 1968 hospital report, from the VA hospital in Fort 
Wayne, Indiana, shows that the Veteran was admitted with 
complaints of severe, near-continuous, moderate intensity, 
epigastric pains starting six days prior to admission, 
aggravated by ingestion of food.  The Veteran indicated that 
he had been experiencing intermittent epigastric pain for the 
past year or so.  The examiner noted complaints that the 
stomach was so bothersome the Veteran lost eight pounds the 
week prior to hospital admittance.  The examiner noted the 
Veteran's history of drinking in celebration of returning 
from Vietnam, which included drinking a large volume of 
whiskey, and had discontinued drinking alcohol six days prior 
to hospitalization.  The Veteran was treated with Mylanta, 
Compazine and phenobarbital and belladonna.  He remained 
hospitalized for eight days.  The examiner noted the Veteran 
became asymptomatic within a few days.  He was discharged 
eight days later with the diagnosis of "gastritis, acute, 
apparently caused by acute alcoholism."

Post-service VA treatment records show general treatment for 
epigastric pain, a peptic ulcer and a hiatal hernia.  An 
April 1981 VA examination report noted that the Veteran had 
been hospitalized in October 1968 at Fort Wayne, Indiana VAMC 
for stomach problems.  The report also shows that the Veteran 
was treated for stomach pain, burning and spasms in 1977 and 
was given tests and bariums as part of his treatment.  The 
report noted follow-up treatment for the same condition in 
1979.  Upon examination, the Veteran described symptoms 
including pain, burning and spasms in the stomach area that 
was sometimes worsened by eating.  The examiner noted that 
the gastroscopy revealed esophagitis, hiatal hernia and 
ulcers.  The diagnosis was reflux esophagitis by history and 
peptic ulcer disease.  The examiner did not provide an 
opinion regarding etiology.

Private treatment records, from 1979 to 1998, show treatment 
for stomach problems including gastritis with a hiatal hernia 
and gastroesophageal reflux disease.  The records also show 
evidence of treatment for Barrett's esophagitis.  While 
references are made to the Veteran providing a history of 
epigastric trouble (indigestion) since 1968, none of the 
records documented treatment or diagnosis of gastritis with 
hiatal hernia and gastroesophageal reflux disease to his 
active service prior to 1979.  The records also failed to 
include findings that related his gastric disabilities to his 
active service.  In other words, over a decade expired 
between the Veteran's treatment for acute gastritis in 1968 
and his diagnosis of gastritis and gastroesophageal reflux 
disease.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  The original 1981 rating decision denied service 
connection based on the finding that the evidence of record 
did not show that an ulcer condition was incurred in service 
or that peptic ulcer disease developed within the one year 
presumptive period.  Similarly, in denying the petition to 
reopen, the April 1999 rating decision denied the Veteran's 
claim of entitlement to service connection for a stomach 
condition to include peptic ulcer disease because the 
evidence of record did not show that an ulcer condition was 
incurred in military service or during the presumptive 
period.  Referencing its previous decision, the RO noted that 
while acute gastritis was diagnosed in November 1968, this 
condition was apparently brought on by acute alcoholism and 
was thus unrelated to service, and that no additional 
findings (evidence) had been submitted to confirm a diagnosis 
of an ulcer disease within one year of the Veteran's service 
discharge.

The evidence of record since the April 1999 RO decision 
includes private treatment records from 1998 to 2008, VA 
treatment records from 2002 to 2008, and the Veteran's lay 
statements.  

Generally, the private and VA treatment records show 
treatment for a variety of gastrointestinal disorders 
including gastro-esophageal reflux disease, peptic ulcer, 
gastritis, and Barrett's epithelium.  In a July 2003 private 
report for gastric biopsies, the examiner noted changes 
compatible with chronic gastritis and esophagitis.  In a 
February 2008 letter, Dr. D.T.B. noted pathology results 
showing Barrett's epithelium that may develop as a result of 
long standing gastro-esophageal reflux disease.  None of the 
records established a diagnosis of gastroesophageal reflux 
disease, peptic ulcer disease, gastritis, and/or Barrett's 
epithelium within one year of the Veteran's discharge or 
within close proximity thereof or that directly relate these 
conditions to his active service.

In June 2003, the Veteran testified in a DRO hearing.  During 
the hearing, the Veteran reported that he had experienced 
stomach pains since service.  Specifically, he reported that 
on several occasions he experienced painful burning of the 
stomach and sought medication from the corpsman in this 
barracks who gave him over-the-counter medications.  Similar 
testimony was elicited from the Veteran during his March 2008 
hearing before the undersigned.  He argued that the symptoms 
of his current gastric disabilities had their onset during 
his active service.  In this regard, the undersigned 
discussed with the Veteran that his treatment in 1968 was 
viewed as having been an acute occurrence, and that there was 
essentially an absence of evidence linking his current 
problem to his active service.  Transcript, 5-7.  The Veteran 
was advised of the probative value of securing medical 
opinion that established such a link.  Transcript, 8-9.  The 
record was held open for a period of 60-days to permit the 
opportunity to obtain a medical opinion.  Transcript at 10.  
To date, no opinion/statement has been received.

With regard to the Veteran's testimony, the Board finds these 
statements are not new because they are duplicative of the 
Veteran's prior contentions regarding continuity of 
symptomatology.  In essence, the Veteran maintains that he 
began experiencing stomach problems in service, or shortly 
thereafter, and that his symptoms have continued until the 
present time.  He asserts that the symptoms of his current 
gastroesophageal reflux disease, hiatal hernia, gastritis, 
and/or peptic ulcer disease can be traced back to his active 
service or within one year thereof.  Thus, the Veteran is 
essentially reiterating arguments he made prior to the RO 
previously denying this claim in April 1999 and this cannot 
be considered new evidence.  See Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence); 
see also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Notwithstanding the fact that the Veteran's statements do not 
constitute new evidence, the statements are also immaterial.  
The Board acknowledges that the Veteran is competent to 
identify observable symptomatology, such as stomach pain.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997); see also 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a 
contemporaneous medical diagnosis, or describes symptoms that 
support a later diagnosis by a medical professional).  
However, in this case, the Board finds the Veteran's 
contentions regarding continuity of symptomatology are simply 
not credible.  The Veteran has clearly displayed a proclivity 
of engaging in revisionist history for the purpose of 
advancing his claim.  For example, in asserting that there is 
no relationship between his current gastric disorders and a 
post-service history of alcohol abuse, the Veteran vehemently 
argues that "I have never back-then or during the last 40 
years been an alcoholic."  See Veteran's Statement dated 
September 2007; see also Veteran's Statement dated January 
2010.  However, an October 1981 treatment record indicates 
that the Veteran admitted to occasionally consuming alcohol.  
In November 1996, he reported to his physician that he drank 
six to eight beers a night a few times a week.  While the 
Board does not mean to insinuate, much less diagnosis, that 
the Veteran is an alcoholic, this does demonstrate that he 
has been less than candid in the presentation of his appeal.  
The Board therefore finds the Veteran's statements not 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (noting that the Board is obligated to 
determine the credibility of lay statements).

With regard to the additional treatment records, showing 
continued and current treatment for gastrointestinal 
disability, the Board finds that the additional evidence is 
"new" to the extent that it was not previously of record, 
but is not "material" in that it does not offer any 
probative evidence showing a current disability that is 
related to service.  The Veteran's original claim was denied 
due to lack of evidence that the Veteran's gastrointestinal 
disability, to include a peptic ulcer, had occurred in 
service or during the one-year presumptive period after 
discharge.  The evidence previously considered by the RO in 
1999 showed complaints of and treatment for gastrointestinal 
disability, but no evidence of a nexus to service or evidence 
that otherwise established a continuity of symptomatology.  
The current evidence of record shows complaints of and 
treatment for gastrointestinal disability, but again, no 
evidence of a nexus to service.  Indeed, as noted, the 
Veteran was apprised as to the significance of such evidence 
and provided the opportunity to submit a medical opinion.  No 
such opinion was submitted.

Therefore, the Board cannot reopen the Veteran's claim of 
entitlement to service connection for gastrointestinal 
disability.  The evidence presented is not both new and 
material, and is insufficient to reopen the Veteran's claim.  
See 38 C.F.R. § 3.156.  




ORDER

The appeal is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


